EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Hayden on 7/27/22.
The application has been amended as follows: 
Cancel claims 19 and 35.
In claim 21, line 1, replace “claim 19” with “claim 17”.
Rejoin claims 31-34 and 36.
In claim 31, line 3, replace “providing a welding tool” with “providing the welding tool”.
In claim 31, line 4, replace “guiding the welding tool” with “welding with the welding tool”.
In claim 32, line 2, replace “regions of workpieces that have a height difference” with “regions of the workpieces, which have a height difference”. 
In claim 33, line 2 delete “process”.
In claim 33, line 3, replace “at a weld seam” with “at the weld joint”.
In claim 36, line 1, delete “tightly”.
In claim 36, line 2 delete “process”.


The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the head piece or tool of claims 17 and 28 respectively; in particular the headpiece comprising: the end face regions having different heights comprising a lower end face region and a higher end face region, the lower end face region and the higher end face region being generally flat, approximately parallel, and approximately normal to the axial direction of the head piece; a straight step formed between the lower end face region and the higher end face region, the straight step extending approximately centrally from a front edge of the through-opening in a welding feed direction; and a sloping shoulder connecting the lower end face region and the higher end face region and configured to conduct plasticized material of the 2Application No. 15/734,394Reply to Office Action Dated April 15, 2022Response dated July 5, 2022workpiece during welding, wherein the sloping shoulder is arranged at a rear of the through-opening relative to the welding feed direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735